Title: John Adams to Abigail Adams, 19 April 1797
From: Adams, John
To: Adams, Abigail


        
          My dearest Friend
          Phila. Ap. 19. 1797
        
        as soon as your Letter informed Us that Mrs Brisler could not come without her husband I sent him off, in two hours, the day before Yesterday, i.e Monday. There has been Such a snow storm ever since that he must have had a bad Journey to N. York— Whether he will wait there for a Wind for Rhode Island or take the stage I know not but hope he will get home before you come away.
        This days Post brought me Yours of the 12th. Your fatigues and perplexities must be great as well as mine— I am here at Mercy without Brisler. But We seem to go on well—
        I am very willing you should let the Place and sell every Thing perishable as you thought of doing. Every Thing works against Us in

the Article of Expences and We shall find ourselves more Straitened than ever We were in our whole Lives.
        Mr Murray Sailed last sunday was Sennight—so that the Papers you inclosed must remain here some time. Bring on the Portfeuill or Leave it with Dr Tufts. Bring my Seals too.
        I like the Plan of letting the Place, better than any other. We cannot be there this Year above a month or six Weeks if at all.— I shall be content however with Any disposition you may make.
        I dont know but I shall send my Coachman and Horses to Paulus Hook for you, with a Man to ride on my little Horse.— James you will discharge I suppose; but as you please. James would ruin this family, I fear. Let me know when you shall be at N. York. I will Let you know whether you may wait for my Horses, or whether you must hire at N. York. Let me know whether you have Harness for four Horses. or whether I must send on Harness for two or more. Charles is here on a Visit to me. I am, most tenderly
        
          J. A
        
      